Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US Patent No. 2007/0030057.
Regarding claim 1, Wang discloses A circuit (FIG(s) 3-4), comprising:
a power detector (FIG. 3, control circuit 306) configured to output a first power management signal (SLPI) according to a first power supply signal from a first power supply and a status signal (VDD, paragraph 0032, lines 2-6), wherein the circuit is configured to operate in different modes in response to the status signal (SLP, paragraphs (0032, 0035-0036, and 0038); and
a logic circuit (FIG. 3, high voltage circuit 302) configured to output a second power management signal (FIG. 3, VGP) according to the first power management signal and the status signal (circuit 302 outputs the VGP signal based on the SLPI signal, which is generated based on the VDD power supply signal and the asserted/deasserted SPL signal – (FIG(s) 3-4, paragraphs 0032, 0035-0036, and 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
Regarding claims 7 and 8, Wang discloses the circuit, as per claim 1, but does not specifically state implementing the logic utilizing OR, NOT, or NAND gate(s). The examiner takes official notice that implementing logic with OR, NOT, or NAND gate(s) is well known in the art. Different logic gates can utilized and substituted to generate combinatorial logic for selectively enabling/disabling output signal(s) based on the receiver input signals, thus providing the desired logic with design flexibility.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different logic gates to implement logic with OR, NOT, or NAND gate(s), thus providing the desired logic circuit with design flexibility.
Allowable Subject Matter
Claims 9-18 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 and 18 require one of the first power supply and the second power supply being disabled during the sleep mode. However, the circuit of Wang (FIG. 3) requires both the VDD and VDDV to be applied during the sleep mode (FIG(s) 3-4, paragraphs 0031, 0037-0038, and 0040). Accordingly, modifying the Wang’s invention with such functionality would render the Wang’s invention inoperable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186